DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, claims 7 and 15 were rejected under paragraph 112.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejections. 
Applicant’s arguments, filed 5/9/2022, have been fully considered and are persuasive in view of the amendment.  Thus, the previous prior art rejection has been withdrawn. 
Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 8/2/2022 has been considered by the examiner. 
Reasons for Allowance
4.	Claims 1-16 and 31-32 are allowed.  
5.	The following is an examiner’s statement of reasons for allowance:  
6.	The closest prior art of record is Morin et al. (PG Pub U.S 2016/0183752). 
7.	Morin teaches a cleaning device comprising: a vacuum cleaner including a dust collecting container; and a dust collection station to which the dust collecting container is removably connected, wherein the dust collection station comprises: a suction device comprising a fan and a motor for rotating the fan, and configured to move air from the dust collecting container into the dust collection station to supply a suction airflow into the dust collecting container, a suction flow path along which the air moves inside the dust collection station, a dust bag configured to collect foreign substances that are moved together with the air, a flow path control device comprising a flow control device provided in the suction flow path and configured to adjust the suction airflow supplied into the dust collecting container, and at least one processor configured to: control the suction device to operate based on a connection of the dust collecting container to the dust collecting station, and control the flow path control device to move a position of the plate of the flow path control device.  
 8.	Morin fails to teach the suction device disposed below the dust collecting container, suction airflow that flows vertically downward along a suction flow path from the dust collecting container to the suction device, dust bag disposed below the collecting container and above the suction device, and selectively at least partially restrict suction airflow while the suction airflow flows through the dust bag by moving the plate in the suction flow path to at least partially obstruct the suction flow path. 
9.	Thus, the prior art of record does not fairly teach or suggest a cleaning device as in the context of claims 1 and 9.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714